DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-4, 7-11 and 16-20, in the reply filed on March 15, 2021 is acknowledged.  It appears as though claims 12 and 13 are also directed to Species A and as such will be considered as elected; however, if Applicant determines that claims 12 and 13 are directed to an unelected Species, then upon Applicant’s request, claims 12 and 13 will be withdrawn in future actions.
Claims 5, 6 and 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2021.
Claims 1-4, 7-13 and 16-20 will be examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0175065 to Gomez et al. in view of U.S. Patent No. 3,058,139 to Dryden, U.S. Patent No. 5,010,615 to Carter and U.S. Patent No. 5,212,847 to Melcher et al. and as evidenced by U.S. Patent No. 4,856,136 to Janssen.
As to claim 1, Gomez discloses a device comprising: a rod having first and second ends (see Gomez Figs. 1-3, paragraphs [0023]-[0029]); a first sponge assembly fitted about the first end of the rod (see Gomez Figs. 1-3, ref.#125); a second sponge assembly fitted about the second end of the rod (see Gomez Figs. 1-3, ref.#130); and each of the first and second sponge assemblies being rotationally retained about the first or second ends of the rod such that the sponge assemblies are restrained from 
While Gomez discloses that the sponge and attachment tubes can be removed from the rod via removing the attachment tube from the rod (see, e.g., Gomez paragraph [0025]), Gomez does not explicitly disclose that the sponge that is fitted about the rod and removably secured to the end of the rod.  It is known in the art to use removable sponge or cleaning heads where the sponge or cleaning head is fitted about the handle and also removably secured to the end of the handle (see, e.g., Dryden Figs. 1 and 2, col. 1, lines 20-42; Carter Abstract, Figs. 1 and 3; and as evidenced by Janssen col. 1, lines 20-32 disclosing that removable and replaceable foam heads are well-known).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gomez such that the sponge is removably secured to the handle as disclosed by Dryden and Carter and the results would have been predictable (simple substitution of one known element for another is prima facie obvious where Dryden discloses that such an arrangement is known to allow for removable of the sponge after it has been worn out and allow it to be replaced by a new sponge – col. 1, lines 20-42).
Regarding the recitation “being rotationally retained,” both Dryden and Carter disclose that the portion inserted into the sponge/cleaning head can be flatter in shape (see Dryden Dig. 1, ref.#22; Carter Fig. 1 and 2, ref.#54).  Changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B)) and it would have been obvious to one of ordinary skill in the art at the time of filing to have a flatter shape in the portion entering the sponge and the results would have been predictable (see also Melcher col. 3, lines 10-11 disclosing that it is known in the art to use a cylindrical handle with a flattened portion entering the cleaning head).  Such a flattened shape would inherently or be reasonably expected to have the sponge assembly be rotationally retained.
As to claim 2, the combination of Gomez, Dryden, Carter and Melcher and as evidenced by Janssen discloses that at least one end of the rod includes an indentation sized to receive a sponge assembly therein, the indentation having an outer surface recessed relative to an outer surface of an adjacent portion of the rod (see Gomez Figs. 3 and 4 where one end of the rod has a bulbous rounded portion 195 and the other end is connected to tube 105 which has a larger diameter than attachment tube 115).
As to claim 3, as discussed in the rejection of claim 1 above, the combination of Gomez, Dryden, Carter and Melcher and as evidenced by Janssen discloses that the portion inserted into the sponge, which is the indentation section of Gomez, would have a flattened shape and as such would have a major diameter and a minor diameter, the major diameter and minor diameters cooperating to inhibit rotation of the sponge assembly relative to the rod.
As to claim 4, the combination of Gomez, Dryden, Carter and Melcher and as evidenced by Janssen discloses that at least one end of the rod includes a protrusion having a major diameter larger than an inner diameter of the sponge, the sponge being restrained by the protrusion from lateral movement relative to the rod (see Gomez Fig. 4, ref.#195).
As to claim 11, Gomez discloses a device comprising: a rod having first and second ends (see Gomez Figs. 1-3, paragraphs [0023]-[0029]); a first sponge assembly fitted about the first end of the rod (see Gomez Figs. 1-3, ref.#125); a second sponge assembly fitted about the second end of the rod (see Gomez Figs. 1-3, ref.#130); and each of the first and second sponge assemblies being rotationally retained about the first or second ends of the rod such that the sponge assemblies are restrained from rotating relative to the rod (see Gomez paragraph [0025] where the absorbent members can be fastened to the rod ends via gluing, adhesives, heat shrinking or any number of well established procedures well known in the field).  Gomez further discloses that at least one end of the rod includes an indentation sized to receive a sponge assembly therein, the indentation having an outer surface 
While Gomez discloses that the sponge and attachment tubes can be removed from the rod via removing the attachment tube from the rod (see, e.g., Gomez paragraph [0025]), Gomez does not explicitly disclose that the sponge that is fitted about the rod and removably secured to the end of the rod.  It is known in the art to use removable sponge or cleaning heads where the sponge or cleaning head is fitted about the handle and also removably secured to the end of the handle (see, e.g., Dryden Figs. 1 and 2, col. 1, lines 20-42; Carter Abstract, Figs. 1 and 3; and as evidenced by Janssen col. 1, lines 20-32 disclosing that removable and replaceable foam heads are well-known).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gomez such that the sponge is removably secured to the handle as disclosed by Dryden and Carter and the results would have been predictable (simple substitution of one known element for another is prima facie obvious where Dryden discloses that such an arrangement is known to allow for removable of the sponge after it has been worn out and allow it to be replaced by a new sponge – col. 1, lines 20-42).
Regarding the recitation “being rotationally engaged,” both Dryden and Carter disclose that the portion inserted into the sponge/cleaning head can be flatter in shape (see Dryden Dig. 1, ref.#22; Carter Fig. 1 and 2, ref.#54).  Changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B)) and it would have been obvious to one of ordinary skill in the art at the time of filing to have a flatter shape in the portion entering the sponge and the results would have been predictable (see also Melcher col. 3, lines 10-11 disclosing that it is known in the art to use a cylindrical handle with a flattened portion entering the cleaning head).  Such a flattened shape would inherently or be reasonably expected to have 
As to claim 12, as discussed in the rejection of claim 11 above, the combination of Gomez, Dryden, Carter and Melcher and as evidenced by Janssen discloses that the portion inserted into the sponge, which is the indentation section of Gomez, would have a flattened shape and as such would have a major diameter and a minor diameter, the major diameter and minor diameters cooperating to inhibit rotation of the sponge assembly relative to the rod.
As to claim 13, the combination of Gomez, Dryden, Carter and Melcher and as evidenced by Janssen discloses that at least one end of the rod includes a protrusion having a major diameter larger than an inner diameter of the sponge, the sponge being restrained by the protrusion from lateral movement relative to the rod (see Gomez Fig. 4, ref.#195).

Claims 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0175065 to Gomez et al. in view of U.S. Patent No. 3,058,139 to Dryden, U.S. Patent No. 5,010,615 to Carter and U.S. Patent No. 5,212,847 to Melcher et al. and as evidenced by U.S. Patent No. 4,856,136 to Janssen as applied to claim 1 above, and further in view of U.S. Patent No. 5,548,862 to Curtis.
Gomez, Dryden, Carter and Melcher and as evidenced by Janssen are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 7, the combination of Gomez, Dryden, Carter and Melcher and as evidenced by Janssen does not explicitly disclose that at least one of the sponge assemblies presents differing first and second cleaning interfaces, each configured to be contacted by the surgical instrument.  Curtis discloses that it is known in the art to use sponges having differing abrasive qualities to perform various tasks, such as cleaning lightly and heavily soiled areas (see Curtis Abstract and col. 1, lines 20-30 and col. 3, line 
As to claims 8 and 9, the combination of Gomez, Dryden, Carter and Melcher and as evidenced by Janssen and Curtis discloses that the first and second cleaning interfaces can be formed from differing materials and that a material property of the first cleaning interface can differ from the second cleaning interface in abrasiveness (see Curtis col. 3, lines 15-38 and col. 4, lines 33-55).
As to claim 16, Gomez discloses a device comprising: a rod having first and second ends (see Gomez Figs. 1-3, paragraphs [0023]-[0029]); a first sponge assembly fitted about the first end of the rod (see Gomez Figs. 1-3, ref.#125); a second sponge assembly fitted about the second end of the rod (see Gomez Figs. 1-3, ref.#130); and each of the first and second sponge assemblies being rotationally retained about the first or second ends of the rod such that the sponge assemblies are restrained from rotating relative to the rod (see Gomez paragraph [0025] where the absorbent members can be fastened to the rod ends via gluing, adhesives, heat shrinking or any number of well established procedures well known in the field).
While Gomez discloses that the sponge and attachment tubes can be removed from the rod via removing the attachment tube from the rod (see, e.g., Gomez paragraph [0025]), Gomez does not explicitly disclose that the sponge that is fitted about the rod and removably secured to the end of the rod.  It is known in the art to use removable sponge or cleaning heads where the sponge or cleaning head is fitted about the handle and also removably secured to the end of the handle (see, e.g., Dryden Figs. 1 and 2, col. 1, lines 20-42; Carter Abstract, Figs. 1 and 3; and as evidenced by Janssen col. 1, lines 20-32 disclosing that removable and replaceable foam heads are well-known).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gomez such that the sponge is removably secured to the handle as disclosed by Dryden and Carter and the results would have been 
Regarding the recitation “being rotationally retained,” both Dryden and Carter disclose that the portion inserted into the sponge/cleaning head can be flatter in shape (see Dryden Dig. 1, ref.#22; Carter Fig. 1 and 2, ref.#54).  Changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B)) and it would have been obvious to one of ordinary skill in the art at the time of filing to have a flatter shape in the portion entering the sponge and the results would have been predictable (see also Melcher col. 3, lines 10-11 disclosing that it is known in the art to use a cylindrical handle with a flattened portion entering the cleaning head).  Such a flattened shape would inherently or be reasonably expected to have the sponge assembly be rotationally retained.
The combination of Gomez, Dryden, Carter and Melcher and as evidenced by Janssen does not explicitly disclose that at least one of the sponge assemblies presents differing first and second cleaning interfaces, each configured to be contacted by the surgical instrument.  Curtis discloses that it is known in the art to use sponges having differing abrasive qualities to perform various tasks, such as cleaning lightly and heavily soiled areas (see Curtis Abstract and col. 1, lines 20-30 and col. 3, line 33 – col. 4, line 44).  It would have been obvious to one of ordinary skill in the art at the time of filing to use differing first and second cleaning interfaces as disclosed by Curtis in order to insure proper cleaning of lightly soiled or delicate areas as well as heavily soiled areas (see Curtis col. 4, lines 33-55).
As to claims 17 and 18, the combination of Gomez, Dryden, Carter and Melcher and as evidenced by Janssen and Curtis discloses that the first and second cleaning interfaces can be formed from differing materials and that a material property of the first cleaning interface can differ from the second cleaning interface in abrasiveness (see Curtis col. 3, lines 15-38 and col. 4, lines 33-55).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0175065 to Gomez et al. in view of U.S. Patent No. 3,058,139 to Dryden, U.S. Patent No. 5,010,615 to Carter and U.S. Patent No. 5,212,847 to Melcher et al. and as evidenced by U.S. Patent No. 4,856,136 to Janssen as applied to claim 1 above, and further in view of U.S. Patent No. 2,810,150 to Ellman.
Gomez, Dryden, Carter and Melcher and as evidenced by Janssen are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 10, the combination of Gomez, Dryden, Carter and Melcher and as evidenced by Janssen does not explicitly disclose a buffer layer disposed on an inside surface of at least one of the sponge assemblies, the buffer layer positioned so as to contact the rod when the sponge assembly is fitted about the rod.  Ellman discloses a similar cleaning device wherein a handle receiving element is used to receive the handle within the sponge (see Ellman col. 2, lines 55-69).  It would be obvious to one of ordinary skill in the art at the time of filing to use such a handle receiving element (read as buffer layer) as disclosed by Ellman in order to improve the sturdiness of the cleaning device, especially the connection between the handle and the sponge.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0175065 to Gomez et al. in view of U.S. Patent No. 3,058,139 to Dryden, U.S. Patent No. 5,010,615 to Carter and U.S. Patent No. 5,212,847 to Melcher et al. (as evidenced by U.S. Patent No. 4,856,136 to Janssen) and U.S. Patent No. 5,548,862 to Curtis as applied to claim 16 above, and further in view of U.S. Patent No. 2,810,150 to Ellman.
Gomez, Dryden, Carter and Melcher and as evidenced by Janssen and further in view of Curtis are relied upon as discussed above with respect to the rejection of claim 16.
As to claim 19, the combination of Gomez, Dryden, Carter and Melcher and as evidenced by Janssen and further in view of Curtis does not explicitly disclose a buffer layer disposed on an inside surface of at least one of the sponge assemblies, the buffer layer positioned so as to contact the rod when the sponge assembly is fitted about the rod.  Ellman discloses a similar cleaning device wherein a handle receiving element is used to receive the handle within the sponge (see Ellman col. 2, lines 55-69).  It would be obvious to one of ordinary skill in the art at the time of filing to use such a handle receiving element (read as buffer layer) as disclosed by Ellman in order to improve the sturdiness of the cleaning device, especially the connection between the handle and the sponge.
As to claim 20, Ellman discloses that the handle receiving element can be made of plastic (see Ellman col. 2, lines 55-60), which is understood to have a coefficient of friction lower than a material of the sponge assembly, such as the sponge itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DOUGLAS LEE/Primary Examiner, Art Unit 1714